Two propositions are advanced in appellant's motion, one of them being that we erred in holding admissible the fact that appellant talked while under arrest and a witness was permitted to testify, over objection, that he heard appellant talk and identified him by his voice. We might observe that the testimony of this witness was positive upon the proposition of identification, aside from the fact that he heard the defendant talk while under arrest. However, we think the fact that the witness testified that he heard appellant talk while under arrest and recognized his voice and that he identified him by his voice, was admissible, and we find nothing in the authorities cited by appellant holding to the contrary. *Page 397 
The bill of exceptions containing the complaint referred to by appellant in his other ground of the motion for rehearing was refused by the trial judge with a statement appended to the bill of exceptions to the effect that the matters set up by appellant in said bill did not occur as therein stated.
The motion for rehearing is overruled.
Overruled.